DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14-33 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a vehicle drive system comprising an electric machine, a differential, a clutch, and a one-way clutch, wherein  the one-way clutch is structured to be switchable at least between a one-way restriction state in which rotation of the third rotating element in one direction is restricted and a rotation restriction state in which rotation of the third rotating element in both directions is restricted, and in the one-way restriction state, the one-way clutch restricts rotation of the third rotating element in a rotation direction caused by the first reaction force torque while allowing rotation of the third rotating element in a rotation direction caused by the second reaction force torque.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210091629 A1	IWASE; Takuro et al.: Discloses a drive system that encompasses the limitations of the instant invention, but would not constitute prior art due to its filing date.
US 20210003196 A1	SAITO; Naoki et al.: Discloses a drive system that encompasses the limitations of the instant invention, but would not constitute prior art due to its filing date.
US 20160281839 A1	Torii; Takeshi et al.: Fails to disclose a switchable one-way clutch and a clutch that selectively couples together two of the elements of the differential device as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951.  The examiner can normally be reached on Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEREK D KNIGHT/Primary Examiner, Art Unit 3659